Title: The American Commissioners to Sartine: Three Letters, 17 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


I.
Sir
Passy Novr. 17. 1778
We have the Honour of your Excellencys Letter of the 14 of this Month informing Us, of his Majestys Determination, to grant Liberty to such Americans, as have been captivated on Board of American Vessells by the Enemy, forced into their Service, and afterwards taken by his Majestys Arms.
You will be pleased, to present his Majesty our Thanks for this Instance of his Goodness; which We hope will be attended with happy Effects to the Common Cause.
We shall take the best Measures We can, to inform ourselves, who among the Prisoners, are in this Predicament, and shall present from Time to Time, to your Excellency such Certificates as are required for their Discharge. We have the Honour to be &c.
M. De Sartine.
 
II.
Sir,
Passy Novr. 17. 1778.
We have received the Letter which your Excellency did us the honour to write to Us, on the 14th. of this Month, and in answer to the Enquiry, contained in it, We beg leave to acquaint your Excellency that there is not now in France, nor to our knowledge in Europe, any Frigate or other Vessel of War, belonging to the United States. If there were, we should not hesitate to order her, forthwith, upon an Enterprise against the English Whale Fishery on the Coast of Brazil; because, those Vessels now in that Fishery being destroyed, and their Officers and Men captivated, the English can never revive this Fishery, there being no such sett of hands in any Part of the British Dominions, none but the Americans having yet learned the Art of killing that sort of Whales; and because, We apprehend, that wounding the English in their Fisheries and Commerce is wounding their vital Parts. Nor is there any Privateer, in this Kingdom, belonging to Americans, that We know of excepting the General Mifflin Capt McNeil, if indeed, he is not yet sail’d, as We expected he would have done before now. But we have no Authority over this or any other Privateer; they all follow the Orders of their Owners, and we suppose as Capt. McNeil has been so long from home, and has made a Cruise already, so extensive, hazardous & fatiguing, it is not likely that he would venture to undertake this other Expedition, without the Orders or Knowledge of his Owners. We have the honour to be, with great Respect, Your Excellency’s, most obedient and most humble Servants
B. FranklinArthur LeeJohn Adams
His Exy: M. De Sartine.
 
III.
Sir,
Passy Novr. 17. 1778
M. De Fleury, being a Prisoner to the English in America, will be included in the Exchange made there. We shall write to the Congress concerning him and recommend to their Attention the Procuring as soon as possible his Discharge; being with the greatest Respect Your Excellency’s most obedient & most humble Servants
B FranklinArthur LeeJohn Adams
